DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is in response to the communication filed on May 18, 2020.  Claims 1-20 were originally received for consideration.  No preliminary amendments for the claims have been received.
2.	Claims 1-20 are currently pending consideration.


Claim Objections
3.	Claim 3 is objected to because of the following informalities:  The claim is concluded with a semi-colon and not a period.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamkar et al. (U.S. Patent Pub. No. 2020/0059788).

Regarding claim 1, Kamkar discloses: 
A method comprising: 
modifying, on a periodic basis, an access identifier that is used to access a dynamic interface for authorizing visitor access to a particular secured resource (paragraphs 0032-0035:  codes are defined for differentiating between changing beacons and a major and minor code combination can be transmitted depending on the time interval);  
providing access activation data to a user equipment ("UE") in response to a triggering action that confirms the UE to be within a specified distance from the particular secured resource, wherein the access activation data comprises a first access identifier that is a current access identifier generated from said modifying, and wherein the access activation data causes the UE to automatically direct a browser to the first access identifier (paragraphs 0022, 0042-0043:  the beacon can trigger an application which may include the application providing access credentials to the beaconing device including a user name and password); 
providing the dynamic interface to the UE in response to the access activation data automatically directing the browser of the UE to the first access identifier, the dynamic interface presenting at least one of a keypad or a login screen (paragraphs 0022, 0042-0043:  the beacon can trigger an application which may include the application providing access credentials to the beaconing device including a user name and password);
receiving, from the UE, UE authorization data that is entered using the keypad or the login screen of the dynamic interface (paragraphs 0022, 0042-0043, 0069:  the beacon can trigger an application which may include the application providing access credentials to the beaconing device including a user name and password); and 
providing access to the particular secured resource based on the first access identifier used in accessing the dynamic interface being associated with the particular secured resource, the UE authorization data authorizing access to the particular secured resource, and the access being provided before an expiration time (paragraphs 0036-0039, 0046:  the application grants access to the resource before the application is closed for being idle for too long). Claim 2 is rejected as applied above in rejecting claim 1.  Furthermore, Kamkar discloses: 
The method of claim 1 further comprising: 
preventing access to the particular secured resource in response to receiving the UE authorization data from the UE after the expiration time (paragraph 0049:  if the timeout interval and validity of the authorization result expire, the authorization procedure must be reperformed). Claim 3 is rejected as applied above in rejecting claim 2.  Furthermore, Kamkar discloses: 
The method of claim 2 further comprising: 
receiving a request for the dynamic interface from the UE after providing the access activation data (paragraphs 0022, 0042-0043:  the beacon can trigger an application which may include the application providing access credentials to the beaconing device including a user name and password); 
starting a timer upon providing the dynamic interface to the UE (paragraph 0023:  reset a timer for how long the application is permitted to run in the foreground); and 
wherein providing the dynamic interface based on the access being provided before the expiration time comprises determining that the UE accesses the dynamic interface using the first access identifier before the expiration time in response to receiving the UE authorization data before the timer reaches a specific value (paragraphs 0022, 0042-0043:  the beacon can trigger an application which may include the application providing access credentials to the beaconing device including a user name and password); and 
wherein preventing access comprises determining that the UE accesses the dynamic interface using the first access identifier after the expiration time in response to receiving the UE authorization data after the timer reaches or exceeds the specific value (paragraph 0049:  if the timeout interval and validity of the authorization result expire, the authorization procedure must be reperformed); Claim 4 is rejected as applied above in rejecting claim 1.  Furthermore, Kamkar discloses: 
The method of claim 1 further comprising: 
preventing access to the particular secured resource in response to the UE accessing the dynamic interface using the first access identifier after the expiration time (paragraph 0049:  if the timeout interval and validity of the authorization result expire, the authorization procedure must be reperformed). Claim 5 is rejected as applied above in rejecting claim 4.  Furthermore, Kamkar discloses: 
The method of claim 4 further comprising: 
starting a timer upon providing the access activation data to the UE (paragraph 0023:  reset a timer for how long the application is permitted to run in the foreground); 
receiving a request for the dynamic interface from the UE after providing the access activation data (paragraphs 0022, 0042-0043:  the beacon can trigger an application which may include the application providing access credentials to the beaconing device including a user name and password); and 
wherein providing the dynamic interface based on the access being provided before the expiration time comprises determining that the timer does not reach or exceed a particular value upon receiving the request (paragraphs 0022, 0042-0043:  the beacon can trigger an application which may include the application providing access credentials to the beaconing device including a user name and password); and 
wherein preventing access comprises determining that the timer reaches or exceeds the particular value upon receiving the request (paragraph 0049:  if the timeout interval and validity of the authorization result expire, the authorization procedure must be reperformed).  Claim 6 is rejected as applied above in rejecting claim 1.  Furthermore, Kamkar discloses: 
The method of claim 1 further comprising: 
receiving a request for the dynamic interface at a second access identifier that is different than the first access identifier (paragraphs 0080-0081:  the second secured resource associated with a second beaconing device); 
preventing access to the particular secured resource based on the second access identifier used in accessing the dynamic interface being associated with a different secured resource than the particular secured resource (paragraphs 0080-0081:  the second secured resource associated with a second beaconing device). Claim 7 is rejected as applied above in rejecting claim 1.  Furthermore, Kamkar discloses: 
The method of claim 1 further comprising: 
preventing access to the particular secured resource based on the UE authorization data authorizing access to a different secured resource than the particular secured resource, or the UE authorization data corresponding to an invalid visitor code or unauthorized user (paragraphs 0078-0079:  preventing user from obtaining access to a secured resource). Claim 8 is rejected as applied above in rejecting claim 1.  Furthermore, Kamkar discloses: 
The method of claim 1 further comprising: 
detecting, at a resource access device that is adjacent to the particular secured resource, a Near Field Communication ("NFC") tap-and-go-operation performed by the UE as the triggering action, and wherein the access activation data corresponds to an NFC Data Exchange Format ("ndef") tag that automatically directs the browser of the UE to the first access identifier (paragraph 0026:  NFC is used by the beaconing device to transmit the beacon). Claim 9 is rejected as applied above in rejecting claim 1.  Furthermore, Kamkar discloses: 
The method of claim 1, wherein the triggering action corresponds to the UE entering in range of Bluetooth signaling from a resource access device that is next the particular secured resource (paragraph 0026: Bluetooth); and 
wherein providing the access activation data comprises distributing a Bluetooth beacon with the first access identifier from the resource access device, wherein the UE is configured to automatically direct the browser to the first access identifier upon receiving the Bluetooth beacon (paragraphs 0022, 0042-0043:  the beacon can trigger an application which may include the application providing access credentials to the beaconing device including a user name and password).  Claim 10 is rejected as applied above in rejecting claim 1.  Furthermore, Kamkar discloses: 
The method of claim 1 further comprising: wherein the triggering action corresponds to the UE entering in range of a WiFi or Ultra-wideband ("UWB") network created by a resource access device that is next the particular secured resource; and wherein providing the access activation data comprises providing a captive portal that directs the browser of the UE to the first access identifier upon entering in range of the WiFi or UWB network (paragraph 0026:  Wi-Fi). . Claim 11 is rejected as applied above in rejecting claim 1.  Furthermore, Kamkar discloses: 
The method of claim 1, wherein modifying the access identifier comprises: 
generating a different Uniform Resource Identifier ("URI") to access the dynamic interface for authorizing visitor access to the particular secured resource after a particular amount of time, wherein each URI comprises a static first portion and a changing second portion, and wherein one of the static first portion and the changing second portion identifies the particular secured resource from a plurality of secured resources (paragraphs 0033-0034:  a UUID is used to identity a particular entity in conjunction with a major code and minor code which are varied depending on the beacon). Claim 12 is rejected as applied above in rejecting claim 1.  Furthermore, Kamkar discloses: 
The method of claim 1 further comprising: 
invaliding the dynamic interface that is accessed using the first access identifier after modifying the access identifier from the first access identifier to a second access identifier, wherein invalidating the dynamic interface comprises removing the keypad or the login screen from the dynamic interface (paragraph 0046:  close the entry access application if the application is idle for too long); and 
providing the dynamic interface with the keypad or the login screen for authorizing visitor access to the particular secured resource in response to a request that is directed to the second access identifier after modifying the access identifier to the second access identifier (paragraphs 0022, 0042-0043:  the beacon can trigger an application which may include the application providing access credentials to the beaconing device including a user name and password). Claim 13 is rejected as applied above in rejecting claim 1.  Furthermore, Kamkar discloses: 
The method of claim 1 further comprising: 
configuring an access code for accessing the particular secured resource (paragraph 0043:  beaconing device stores a list of access credentials that are permitted to access secured resources); 
distributing the access code to the UE (paragraph 0043:  beaconing device stores a list of access credentials that are permitted to access secured resources);  and 
wherein providing access comprises: 
granting access to the particular secured resource in response to the UE authorization data specifying the access code (paragraphs 0022, 0042-0043:  the beacon can trigger an application which may include the application providing access credentials to the beaconing device including a user name and password); and 
preventing access to the particular secured resource in response to the UE authorization data specifying a code that is different than the access code (paragraphs 0078-0079:  preventing user from obtaining access to a secured resource).  Claim 14 is rejected as applied above in rejecting claim 1.  Furthermore, Kamkar discloses: 
The method of claim 1 further comprising: 
configuring a set of users with access to the particular secured resource (paragraph 0043:  beaconing device stores a list of access credentials that are permitted to access secured resources); 
determining a user identity based on login information that is provided as the UE authorization data via the login screen (paragraph 0043:  beaconing device stores a list of access credentials that are permitted to access secured resources); and 
wherein providing access comprises: 
granting access to the particular secured resource in response to the user identity corresponding to one of the set of users with access to the particular secured resource (paragraphs 0022, 0042-0043:  the beacon can trigger an application which may include the application providing access credentials to the beaconing device including a user name and password); and 
preventing access to the particular secured resource in response to the user identity not corresponding to one of the set or users with access to the particular secured resource (paragraphs 0078-0079:  preventing user from obtaining access to a secured resource). Claim 15 is rejected as applied above in rejecting claim 1.  Furthermore, Kamkar discloses: 
The method of claim 1 further comprising: 
configuring an expiration value for the UE authorization data (paragraph 0020:  interval expires); 
wherein providing access comprises: 
granting access to the particular secured resource in response to receiving the UE authorization data before the expiration value (paragraphs 0022, 0042-0043:  the beacon can trigger an application which may include the application providing access credentials to the beaconing device including a user name and password); 
preventing access to the particular secured resource in response to receiving the UE authorization data after the expiration value (paragraphs 0078-0079:  preventing user from obtaining access to a secured resource). Claim 16 is rejected as applied above in rejecting claim 1.  Furthermore, Kamkar discloses: 
The method of claim 1 further comprising: 
configuring a first UE signature that is permitted to use the UE authorization data to access the particular secured resource (paragraph 0043:  beaconing device stores a list of access credentials that are permitted to access secured resources); 
wherein providing access comprises: 
granting access to the particular secured resource in response to the UE having the first UE signature (paragraphs 0022, 0042-0043:  the beacon can trigger an application which may include the application providing access credentials to the beaconing device including a user name and password); 
preventing access to the particular secured resource in response to the UE having a different second UE signature (paragraphs 0078-0079:  preventing user from obtaining access to a secured resource).  Regarding claim 17, Kamkar discloses: 
A system comprising: 
a resource access device that is located next to a particular secured resource, the resource access device comprising one or more processors configured to: 
modify, on a periodic basis, an access identifier that is used to access a dynamic interface for authorizing visitor access to the particular secured resource (paragraphs 0032-0035:  codes are defined for differentiating between changing beacons and a major and minor code combination can be transmitted depending on the time interval); 
provide access activation data to a user equipment ("UE") in response to a triggering action that confirms the UE to be within a specified distance from the particular secured resource, wherein the access activation data comprises a first access identifier that is a current access identifier generated from said modifying, and wherein the access activation data causes the UE to automatically direct a browser to the first access identifier (paragraphs 0022, 0042-0043:  the beacon can trigger an application which may include the application providing access credentials to the beaconing device including a user name and password);
an access control unit comprising one or more processors configured to: 
synchronize modification of the access identifier with the resource access device (paragraph 0043:  beaconing device stores a list of access credentials); 
provide the dynamic interface to the UE in response to the access activation data automatically directing the browser of the UE to the first access identifier, the dynamic interface presenting at least one of a keypad or a login screen (paragraphs 0022, 0042-0043:  the beacon can trigger an application which may include the application providing access credentials to the beaconing device including a user name and password);; 
receive, from the UE, UE authorization data that is entered using the keypad or the login screen of the dynamic interface (paragraphs 0022, 0042-0043, 0069:  the beacon can trigger an application which may include the application providing access credentials to the beaconing device including a user name and password); and 
provide access to the particular secured resource based on the first access identifier used in accessing the dynamic interface being associated with the particular secured resource, the UE authorization data authorizing access to the particular secured resource, and the access being provided before an expiration time (paragraphs 0036-0039, 0046:  the application grants access to the resource before the application is closed for being idle for too long). Claim 18 is rejected as applied above in rejecting claim 17.  Furthermore, Kamkar discloses: 
The system of claim 17, wherein the one or more processors of the resource access device are further configured to: 
detect a Near Field Communication ("NFC") tap-and-go-operation involving the UE as the triggering action, and wherein the access activation data corresponds to an NFC Data Exchange Format ("ndef") tag that automatically directs the browser of the UE to the first access identifier (paragraph 0026:  NFC is used by the beaconing device to transmit the beacon).Claim 19 is rejected as applied above in rejecting claim 17.  Furthermore, Kamkar discloses: 
The system of claim 17, wherein the one or more processors of the resource access device are configured to provide the access activation data by: 
distributing a Bluetooth beacon to the UE when the UE is in range of Bluetooth signaling from the resource access device, and wherein the UE is configured to automatically direct the browser to the first access identifier upon receiving the Bluetooth beacon (paragraph 0026: Bluetooth).  Regarding claim 20, Kamkar discloses: 
A non-transitory computer-readable medium, storing a plurality of processor-executable instructions to: 
modify, on a periodic basis, an access identifier that is used to access a dynamic interface for authorizing visitor access to a particular secured resource (paragraphs 0032-0035:  codes are defined for differentiating between changing beacons and a major and minor code combination can be transmitted depending on the time interval);   
provide access activation data to a user equipment ("UE") in response to a triggering action that confirms the UE to be within a specified distance from the particular secured resource, wherein the access activation data comprises a first access identifier that is a current access identifier generated from said modifying, and wherein the access activation data causes the UE to automatically direct a browser to the first access identifier (paragraphs 0022, 0042-0043:  the beacon can trigger an application which may include the application providing access credentials to the beaconing device including a user name and password);
provide the dynamic interface to the UE in response to the access activation data automatically directing the browser of the UE to the first access identifier, the dynamic interface presenting at least one of a keypad or a login screen (paragraphs 0022, 0042-0043:  the beacon can trigger an application which may include the application providing access credentials to the beaconing device including a user name and password);
receive, from the UE, UE authorization data that is entered using the keypad or the login screen of the dynamic interface (paragraphs 0022, 0042-0043, 0069:  the beacon can trigger an application which may include the application providing access credentials to the beaconing device including a user name and password); and 
provide access to the particular secured resource based on the first access identifier used in accessing the dynamic interface being associated with the particular secured resource, the UE authorization data authorizing access to the particular secured resource, and the access being provided before an expiration time (paragraphs 0036-0039, 0046:  the application grants access to the resource before the application is closed for being idle for too long).








Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
06/15/2022Primary Examiner, Art Unit 3649